UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 [] TRANSITIONAL REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transitional period from to Commission File No. 000-54988 PSM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 90-0332127 (State or other jurisdiction of incorporation of organization) (I.R.S. Employer Identification Number) 5900 Mosteller Drive, Oklahoma City, Oklahoma (Address of principal executive office) (Zip code) (Registrant’s telephone number, including area code): (405) 753-1900 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of May 14, 2014, there were 29,468,259 shares of registrant’s common stock outstanding. PSM HOLDINGS, INC. Report on Form 10-Q For the quarter ended March 31, 2014 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 4 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3.Quantitative and Qualitative Disclosures about Market Risk 29 Item 4.Controls and Procedures 29 PART II - OTHER INFORMATION 29 Item 1A. Risk Factors 29 Item 6.Exhibits 30 SIGNATURES 30 2 Forward-Looking Statements This report contains statements that plan for or anticipate the future.Forward-looking statements include statements about the future of operations involving the mortgage brokerage or loan business, statements about our future business plans and strategies, and most other statements that are not historical in nature.In this report, forward-looking statements are generally identified by the words “anticipate,” “plan,” “intend,” “believe,” “expect,” “estimate,” and the like.Although management believes that any forward-looking statements it makes in this document are reasonable, because forward-looking statements involve future risks and uncertainties, there are factors that could cause actual results to differ materially from those expressed or implied.For example, a few of the uncertainties that could affect the accuracy of forward-looking statements include the following: ● The competitive and regulatory pressures faced by the Company in the mortgage industry; ● The hiring and retention of key employees; ● Expectations and the assumptions relating to the execution and timing of growth strategies; ● The assumption of unknown risks or liabilities from past or future business combination transactions; ● A further decline in the economy; ● A significant increase in interest rates; ● A failure to increase our warehouse lines of credit tofacilitate additional loan originations and related revenue; ● A loss of significant capacity in the Company’s warehouse lines of credit; ● The loss from any default on mortgage loans originated by us before they are sold to third parties; ● The loss of branch offices from our network; ● Uncertainty of the secondary mortgage market; ● Inability to expand market presence through recruiting; ● Failure to successfully generate loan originations or otherwise market our services; and ● Failure to meet minimum capital requirements to maintain our Full Eagle. In light of the significant uncertainties inherent in the forward-looking statements made in this report, the inclusion of this information should not be regarded as a representation by us or any other person that our objectives and plans will be achieved. Introductory Comment Throughout this Quarterly Report on Form 10-Q, unless otherwise designated, the terms “we,” “us,” “our,” “the Company,” and “our Company” refer to PSM Holdings, Inc., a Delaware corporation, and its consolidated subsidiaries. 3 PART I - FINANCIAL INFORMATION Item 1.Financial Statements PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, 2014 (Unaudited) June 30, 2013 ASSETS Current Assets: Cash & cash equivalents $ 186,170 $ 4,515,618 Accounts receivable, net 548,660 885,077 Loans held for sale 15,428,636 17,702,492 Prepaid expenses 306,540 161,717 Other assets 15,478 5,334 Total current assets 16,485,484 23,270,238 Property and equipment, net 584,618 490,293 Restricted cash 902,989 500,000 Loan receivable 88,898 88,898 Employee advances 22,141 33,930 Intangible assets, net of accumulated amortization, March 31, 2014 - $716,303 and June 30, 2013 - $607,363 3,383,231 3,492,172 Security deposits 37,827 26,486 Total Assets $ 21,505,188 $ 27,902,017 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ 823,142 $ 503,895 Warehouse lines of credit payable 15,428,636 17,670,412 Notes payable 992,273 35,038 Dividend payable 85,500 85,500 Accrued liabilities 663,065 1,418,996 Cash held in escrow for renovation loans 151,310 - Total current liabilities 18,143,926 19,713,841 Total Liabilities 18,143,926 19,713,841 Stockholders' Equity: Preferred stock, $0.001 par value, 10,000,000 shares authorized: Convertible Series A , 3,700 shares issued and outstanding at March 31, 2014 and June 30, 2013 4 4 Convertible Series B , 2,000 shares issued and outstanding at March 31, 2014 and June 30, 2013 2 2 Common stock, $0.001 par value, 100,000,000 shares authorized, 29,468,259 and29,402,024 shares issued and outstanding at March 31, 2014 and June 30, 2013, respectively 29,468 29,402 Treasury stock, at cost: shares held 21,600 at March 31, 2014 and June 30, 2013 ) ) Additional paid in capital 22,999,039 23,204,207 Accumulated deficit ) ) Total Stockholders' Equity 3,361,262 8,188,176 Total Liabilities and Stockholders' Equity $ 21,505,188 $ 27,902,017 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the three months ended March 31, For the nine months ended March 31, Revenues $ 2,323,858 $ 4,448,569 $ 9,886,133 $ 16,277,340 Operating expenses: Selling, general & administrative 4,147,000 5,887,822 14,356,237 17,169,305 Depreciation& amortization 76,358 60,729 223,041 183,300 Total operating expenses 4,223,358 5,948,551 14,579,278 17,352,605 Loss from operations ) Non-operating income (expense): Interest expense ) Interest and dividend income 1,953 1,315 5,455 5,735 Loss on retirement of assets ) - ) - Other income 38,000 79,993 88,500 100,900 Total non-operating income (expense) 19,318 80,287 71,333 100,052 Loss from continuing operations before income tax ) Provision for income tax - Net loss ) Dividends on preferred stock ) Netloss available to common stockholders' $ ) $ ) $ ) $ ) Net loss per common share and equivalents - basic and diluted loss from operations $ ) $ ) $ ) $ ) Weighted averagenumber of common sharesoutstanding - basic & diluted 29,468,259 29,402,024 29,437,446 29,332,813 Weighted average number of shares used to compute basic and diluted loss per share for the three and nine month periods ended March 31, 2014 and 2013 is the same since the effect of dilutive securities is anti-dilutive. The accompanying notes are an integral part of these unaudited consolidated financial statements. 5 PSM HOLDINGS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Bad debts - 484,192 Depreciation and amortization 223,041 183,300 Share based payment awards 34,837 50,026 Stock issued to third parties for services 9,935 6,667 Stock issued as compensation 6,624 52,000 (Increase) decrease in current assets: Accounts receivable 368,497 333,476 Prepaid expenses ) 126,063 Employee advances 11,789 - Other current assets ) ) Increase (decrease) in current liabilities: Accounts payable 319,247 ) Accrued liabilities ) ) Cash held in escrow for renovation loans 151,310 - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Cash paid for security deposits ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Cash proceeds from sale of preferred stock - 5,700,000 Cash paid for transaction costs and placement agent fees on preferred stock sale - ) Cash paid for preferred dividends ) - Cashreceived inshort term financing 957,235 - Cash payments on loan from related party - ) Net cash provided by financing activities 700,735 5,072,035 NET (DECREASE) INCREASE IN CASH & CASH EQUIVALENTS ) 4,821,640 CASH & CASH EQUIVALENTS, BEGINNING BALANCE 5,015,618 355,421 CASH & CASH EQUIVALENTS 186,170 5,177,061 RESTRICTED CASH 902,989 - CASH & CASH EQUIVALENTS, ENDING BALANCE $ 1,089,159 $ 5,177,061 See Note 4 - Statement of Cash Flows Additional Disclosures The accompanying notes are an integral part of these unaudited consolidated financial statements. 6 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 – NATURE OF BUSINESS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Company Background As used herein and except as otherwise noted, the term “Company” shall mean PSM Holdings, Inc., a Delaware corporation. The Company was incorporated under the laws of the State of Utah on March 12, 1987, as Durban Enterprises, Inc. On July 19, 2001, Durban Enterprises, Inc., created a wholly­owned subsidiary called Durban Holdings, Inc., a Nevada corporation, to facilitate changing the domicile of the Company to Nevada. On August 17, 2001, Durban Enterprises, Inc. merged with and into Durban Holdings, Inc., leaving the Nevada corporation as the survivor. The Company retained the originally authorized 100,000,000 shares at $0.001 par value. On May 18, 2005, Durban Holdings, Inc. completed the acquisition of all of the outstanding stock of PrimeSource Mortgage, Inc., a Texas corporation, by a stock for stock exchange in which the stockholders of PrimeSource Mortgage, Inc. received 10,250,000 shares, or approximately 92% of the outstanding stock of Durban Holdings, Inc. Following the acquisition, effective May 18, 2005, the name of the parent “Durban Holdings, Inc.”, was changed to “PSM Holdings, Inc.” For reporting purposes, the acquisition was treated as an acquisition of the Company by PrimeSource Mortgage, Inc. (reverse acquisition) and a recapitalization of PrimeSource Mortgage, Inc. The historical financial statements prior to May 18, 2005, are those of PrimeSource Mortgage, Inc. Goodwill was not recognized from the transaction. On December 14, 2011, PSM Holdings, Inc., created a wholly­owned subsidiary called PSM Holdings, Inc., a Delaware corporation, to facilitate changing the domicile of the Company to the State of Delaware. On December 29, 2011, PSM Holdings, Inc. merged with and into PSM Holdings, Inc., leaving the Delaware corporation as the survivor. The Company retained the originally authorized 100,000,000 shares at $0.001 par value. Business Activity PSM Holdings, Inc., through its consolidated subsidiaries, (collectively the “Company” or “PSMH”) originates mortgage loans funded either directly off the Company’s warehouse lines of credit or through brokering transactions to other third parties. Approximately 95% of the Company’s mortgage origination volume is banked off of our current warehouse lines. The Company has relationships with multiple investors who purchase the loans funded on its warehouse lines. All of the Company’s lending activities are conducted by its subsidiary, PrimeSource Mortgage, Inc. (“PSMI”). Historically, a significant portion of the Company’s business has been referral based and purchase orientated (versus refinance). The Company does not directly participate in the secondary markets and, further, does not maintain a servicing portfolio. Approximately 75% of total loan applications are generated from business contacts and previous client referrals. Realtor referrals and other lead sources like Costco andPath2Sell account for the balance of loan applications. The Company currently operates in or is licensed in the following states: Arizona, Arkansas, California, Colorado, Florida, Georgia, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Missouri, Minnesota, Montana, Nebraska, New Jersey, New Mexico, North Dakota, Oklahoma, Oregon, Texas, Utah, Virginia, Washington, Wisconsin and Wyomingand has started the application process in additional states throughout the United States. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with the rules and regulations of the Securities and Exchange Commission for the presentation of interim financial information, but do not include all the information and footnotes required by generally accepted accounting principles for complete financial statements. It is recommended that these consolidated financial statements be read in conjunction with the audited financial statements for the year ended June 30, 2013, which were filed with the Securities and Exchange Commission on September 30, 2013 on Form 10-K for the year ended June 30, 2013. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the three and nine months ended March 31, 2014 are not necessarily indicative of the results that may be expected for the year ending June 30, 2014. 7 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Summary of Significant Accounting Policies The following summary of significant accounting policies of the Company is presented to assist in the understanding of the Company’s financial statements. The financial statements and notes are the representation of PSM Holdings, Inc.’s management who is responsible for their integrity and objectivity. The financial statements of the Company conform to accounting principles generally accepted in the United States of America (“GAAP”). The Financial Accounting Standards Board (“FASB”) is the accepted standard-setting body for establishing accounting and financial reporting principles. Principles of Consolidation The consolidated financial statements include the accounts of PSM Holdings, Inc., its wholly-owned subsidiary WWYH, Inc., andWWYH Inc.’s wholly-owned subsidiary Prime Source Mortgage, Inc. All material intercompany transactions have been eliminated in the consolidation. Use of Estimates Management uses estimates and assumptions in preparing financial statements.Those estimates and assumptions affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities, and the reported revenues and expenses.Accordingly, actual results could differ from those estimates.Significant estimates include the value of other non-current assets, estimated depreciable lives of property, plant and equipment, estimated valuation of deferred tax assets due to net operating loss carry-forwards and estimates of uncollectible amounts of loans and notes receivable. Cash and Cash Equivalents For the purposes of the statement of cash flows, cash and cash equivalents include cash on hand and cash in checking and savings accounts, and all investment instruments with an original maturity of three months or less. Restricted Cash The Company has certain cash balances set aside as collateral to secure various bonds required pursuant to the licensing requirements in some of the states in which it conducts business. Additionally, the Company maintains cash in escrow accounts related to 203k loans funded in which the renovation project is still ongoing at the period end. Accounts Receivable Accounts receivable represent commissions earned and fees charged on closed loans that the Company has not received. Accounts receivable are stated at the amount management expects to collect from balances outstanding at period-end. The Company estimates the allowance for doubtful accounts based on an analysis of specific accounts. Employee Advances and Loans Receivable Employee advances and loans receivable are stated at the unpaid principal balance. Interest income, if any, is recognized in the period in which it is earned. Loans Held For Sale The Company originates all of its residential real estate loans with the intent to sell them in the secondary market. Loans held for sale consist primarily of residential first and second mortgage loans that are secured by residential real estate throughout the United States. Loans held for sale are recorded at their fair value, with the exception of any loans that have been repurchased from investors on which the Company did not elect the fair value option. Approximately six loans held for sale as of March 31, 2014 have yet to be sold to investors. The Company is servicing these loans until they can be sold to an investor. The Company also has certain renovation loans that have been funded against the warehouse lines and cannot be sold to investors until the renovation project has been completed, typically 90 days from funding. The loans are not considered impaired and are being carried on the balance sheet at market value. 8 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The fair value of loans held for sale is determined using current secondary market prices for loans with similar coupons, maturities and credit quality. Loans held for sale are pledged as collateral under the Company’s warehouse lines of credit. The Company relies substantially on the secondary mortgage market as all of the loans originated are sold into this market. Interest on mortgage loans held for sale is recognized as earned and is only accrued if deemed collectible. Interest is generally deemed uncollectible when a loan becomes three months or more delinquent or when a loan has a defect affecting its salability. Delinquency is calculated based on the contractual due date of the loan. Loans are written off when deemed uncollectible. Prepaid Expenses Generally, prepaid expenses are advance payments for products or services that will be used in operations during the next 12 months. However, the Company engages an independent third party to perform a five-year outreach campaign to borrowers after their loan is funded. These amounts are capitalized and amortized equally each quarter over five years. Other prepaid expenses consist of prepaid insurance, rents and prepaid services provided by outside consultants. Prepaid expenses amounted to $306,540 and $161,717 at March 31, 2014 and June 30, 2013, respectively. Property and Equipment Property and equipment are stated at cost. Depreciation is provided using the straight-line method over the estimated useful lives of the assets as follows. Expenditures for maintenance and repairs are charged to expense as incurred. Furniture, fixtures and office equipment (years) 5 - 7 Computer equipment (years) 5 Goodwill and Indefinite-Lived Intangible Assets Goodwill acquired in business combinations is assigned to the reporting entity that is expected to benefit from the combination as of the acquisition date. Goodwill impairment is determined using a two­-step process. The first step of the process is to compare the fair value of a reporting unit with its carrying amount, including goodwill. In performing the first step, the Company determines the fair value of its reporting entity by using a discounted cash flow ("DCF") analysis. Determining fair value using a DCF analysis requires the exercise of significant judgments, including judgments about appropriate discount rates, perpetual growth rates and the amount and timing of expected future cash flows. If the fair value of a reporting entity exceeds its carrying amount, goodwill of the reporting entity is not impaired and the second step of the impairment test is not required. If the carrying amount of a reporting unit exceeds its fair value, the second step of the goodwill impairment test is required to be performed to measure the amount of impairment, if any. The second step of the goodwill impairment test compares the implied fair value of the reporting entity’s goodwill with the carrying amount of that goodwill. The implied fair value of goodwill is determined in the same manner as the amount of goodwill recognized in a business combination. If the carrying amount of the reporting entity’s goodwill exceeds the implied fair value of that goodwill, an impairment loss is recognized in an amount equal to that excess. The impairment test for indefinite-­lived intangible assets involves a comparison of the estimated fair value of the intangible asset with its carrying value. If the carrying value of the indefinite-­lived intangible asset exceeds its fair value, an impairment loss is recognized in an amount equal to that excess. Long-Lived Assets and Intangible Assets with Definite Lives Long-­lived assets, including property and equipment and intangible assets with definite lives, are tested for recoverability whenever events or changes in circumstances indicate that their carrying amount may not be recoverable. The carrying amount of a long-­lived asset is not recoverable if it exceeds the sum of the undiscounted cash flows expected to result from the use and eventual disposition of the asset. If the carrying amount is deemed to not be recoverable, an impairment loss is recorded as the amount by which the carrying amount of the long-­lived asset exceeds its fair value. Amortization of definite lived intangible assets is recorded on a straight line basis over their estimated lives. 9 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Income Taxes Income taxes are provided for the tax effects of transactions reported in the financial statements and consist of taxes currently due plus deferred taxes related primarily to differences between the bases of certain assets and liabilities for financial and tax reporting. The deferred taxes represent the future tax return consequences of those differences, which will either be deductible or taxable when the assets and liabilities are recovered or settled. In addition, there is the deferred tax asset which represents the economic value of various tax carryovers. Taxes Collected and Remitted to Governmental Authorities When applicable, the Company collects gross receipts taxes from its customers and remits them to the required governmental authorities. Related revenues are reported net of applicable taxes collected and remitted to governmental authorities. Advertising Advertising costs are expensed as incurred. Advertising expense was $205,833 and $567,485 for the three and nine months ended March 31, 2014 compared to advertising expense of $245,795 and $675,436 for the three and nine months ended March 31, 2013, respectively. Share Based Payment Plan Under the 2012 Stock Incentive Plan, the Company can grant stock or options to employees, related parties, and unrelated contractors in connection with the performance of services provided to the Company by the awardees. The Company uses the fair value method to account for employee stock compensation costs and to account for share based payments to non-employees. Revenue Recognition The Company’s revenue is derived primarily from revenue earned from the origination and sale of mortgage loans. Revenues earned from origination of mortgage loans is recognized on the earlier of the settlement date of the underlying transaction or the funding date of the loan. Loans are funded through warehouse lines of credit and are sold to investors, typically within 14 days. However, since October 2013, we have added additional investors and modified our processes to be fully delegated with these investors. Partly due to this newer process, we have been experiencing a longer delay inselling of our funded loans, greater than 30 days on average. We believe this is temporary and will return to more normal timeframes as our processes mature. The gain or loss on the sale of loans is realized on the date the loans are sold. The Company receives an override fee on the warehouse lines of credit on loans closed on the lines. The revenue from the override fee is recognized as earned when the loan is sold off of the warehouse line. We have accrued revenue for all loans that were funded prior to March 31, 2014 that have subsequently been sold, or are anticipated being sold in a reasonable time frame. Earnings Per Common Share Earnings per common share are computed using the two-class method. Basic earnings per common share are computed by dividing net income allocated to common shares by the weighted average number of shares outstanding during the applicable period, excluding outstanding participating securities. Participating securities include unvested restricted shares. Unvested restricted shares are considered participating securities because holders of these securities receive non-forfeitable dividends at the same rate as holders of the Company’s common stock. Diluted earnings per share are computed by dividing net income allocated to common shares adjusted for reallocation of undistributed earnings of unvested restricted shares by the weighted average number of shares determined for the basic earnings per common share computation plus the dilutive effect of common stock equivalents using the treasury stock method. 10 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Compensated Absences The Company records an accrual for accrued vacation at each period end. Other compensated absences are expensed as incurred. Reclassification Certain accounts in the prior-year financial statements have been reclassified for comparative purposes to conform with the presentation in the current-year financial statements. Recent Accounting Pronouncements The Company has evaluated the possible effects on its financial statements of the accounting pronouncements and accounting standards that have been issued or proposed by FASB that do not require adoption until a future date, and determined they are not expected to have a material impact on the consolidated financial statements upon adoption. Other accounting standards that have been issued or proposed by FASB that do not require adoption until a future date are not expected to have a material impact on the consolidated financial statements upon adoption. NOTE 2 – ALLOWANCE FOR DOUBTFUL ACCOUNTS Accounts receivable is presented on the balance sheet net of estimated uncollectible amounts. Approximately 98% of the outstanding accounts receivable are due from one customer. The Company records an allowance for estimated uncollectible accounts in an amount approximating anticipated losses. Individual uncollectible accounts are written off against the allowance when collection of the individual accounts appears doubtful. The Company recorded an allowance for doubtful accounts of $0 for the periods ended March 31, 2014 and 2013. NOTE 3 – PROPERTY AND EQUIPMENT Property and equipment is summarized as follows: March 31, (Unaudited) June 30, Fixtures and equipment $ $ Less: Accumulated depreciation ) ) Property and equipment, net $ $ Depreciation expense for the three and nine months ended March 31, 2014 was $40,043 and $114,100, respectively, compared to the depreciation expense for the three and nine months ended March 31, 2013 of $24,413 and $74,359, respectively. NOTE 4 – STATEMENTS OF CASH FLOWS ADDITIONAL DISCLOSURES Supplemental information for cash flows at March 31, 2014 and 2013 consist of: March 31, (Unaudited) March (Unaudited) Supplemental Cash Flow Disclosures: Cash paid for interest $ $ Cash paid for income taxes $ - $ - Cancellation of common stock $ - $ Cancellation of contracts requiring cancellation of common stock $ - $ ) Cancellation of common stock issued to employees $ - $ ) Stock issued for services $ $ Stock and stock options issued to employees as bonus $ $ 11 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 5 – RELATED PARTY TRANSACTIONS President/Chief Executive Officer and Director The Company entered into an Employment Agreement (the “COO EA”) with a Director as its Interim Chief Operating and Chief Financial Officer effective February 7, 2013. Pursuant to the terms of the COO EA, the Company agreed to pay an annual compensation of $240,000. This individual has also served as our President and Chief Executive Officer since August 28, 2013. For the three and nine months ended March 31, 2014, the Company recorded compensation expense of $60,000 and $170,000, respectively. These amounts include 26,494 shares of common stock received in lieu of cash compensation, which were discounted at 25% to the market price on the date the compensation was earned. For both the three and nine month periods ended March 31, 2013, the Company recorded compensation expense of $40,000. The Company also pays the contributed health insurance premium which is currently at $345 per month. Executive Vice-President and Director The Company entered into an Employment Agreement (the “EA”) with its Executive Vice-President effective January 1, 2014. The term of the EA is one year. Under the EA, the Company agreed to pay an annual base salary of $250,000. Salary may be paid with shares of common stock under an equity compensation plan at a 25% discount to the fair market price at the end of the pay period. The EA also allows for an annual bonus of up to 100% of the then applicable base salary upon achievement of annual performance objectives to be determined by the Compensation Committee or board of directors. For the three and nine month periods ended March 31, 2014 and 2013, the Company recorded $52,053, $145,419, $100,000 and $200,000 in compensation expense, respectively. In the prior nine month period, $16,667 was paid by the issuance of 53,994 shares of common stock. Additionally, for both three and nine month periods the Company recorded $2,100 and $6,300 in car allowance, and paid the Company contributed health insurance premium which is currently at $345 per month. Former President/Chief Executive Officer and Director The Company entered into an Employment Agreement (the “Agreement”) with its former President/Chief Executive Officer effective January 1, 2011. Pursuant to the terms of the Agreement, the Company issued 750,000 shares of Common Stock valued at $525,000 as a signing bonus to induce him to enter into the Agreement, agreed to pay an annual compensation of $225,000, a monthly car allowance of $750, and a monthly allowance of $800 for health benefits for the officer and his family. On January 1, 2013, the annual compensation was increased to $275,000 pursuant to the terms of Agreement. For the three and nine months ended March 31, 2014, the Company recorded $2,696 and $140,196 in compensation expense, compared to $68,750 and $193,750 for the same periods in the prior year. During the nine months ended March 31, 2013, $18,750 of the compensation was paid with 67,492 shares of common stock which was valued at a 25% discount to market on the date the compensation was earned. For both the three and nine months ended March 31, 2014 and 2013, the Company paid a car allowance of $0, $5,500,$2,250 and 6,750, respectively. The Company also paid the Company contributed health insurance premium which is currently at $345 per month. On August 28, 2013, this individual resigned as the President and Chief Executive Officer and Director and all payments and amounts due under the original employment contract ceased as of December 31, 2013. Other Directors On February 7, 2013, the Company entered into a two-year consulting agreement with an entity controlled by one of the Company’s directors. The agreement calls for monthly compensation of $15,000 per month for strategic advisory and investor relation services. For the three and nine months ended March 31, 2014, the Company recorded consulting expense of $0 and $60,000 relating to this agreement. In October, the Company paid half of the consulting fee by the issuance of 39,741 shares of common stock that were issued at a 25% discount to the market on the date the compensation was earned. This entity waived the consulting fee for the months of November 2013 through March 2014. In the prior three and nine month period, the Company recorded expense of $30,000 and $30,000 related to this agreement. This director is also one of the accredited investors who invested in the Company’s Series A preferred stock offering in February 2013 and as such receives quarterly dividend payments consistent with all of the Series A preferred holders. 12 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) One of the Company’s directors is a principal stockholder of a management company that provides two revolving warehouse lines of credit to the Company. Amounts outstanding on the credit lines as of March 31, 2014 and June 30, 2013 amounted to $15,255,782 and $15,688,725, which were offset by $15,255,782 and $15,688,725 of funding receivables as of March 31, 2014 and June 30, 2013, respectively (See Note 8). Former Directors On March 15, 2011, the Company entered into an employment agreement with a director of the Company in connection with the acquisition of United Community Mortgage Corp. (“UCMC”). The term of the employment agreement is for two years, with automatic one-year extensions unless notice is given by either party. The individual resigned as a director concurrent with the capital raise completed on February 5, 2013. The individual remains a regional vice president of one the Company’s corporate lending centers. The agreement provides for an annual base salary of $120,000 with increases based upon increases in originations at the respective branch and incentive payments upon securing additional branches for PSMI. The Company recorded total compensation expense of $30,000 and $90,000 for the three and nine months ended March 31, 2014 and $30,000 and $90,000 for the three and nine months ended March 31, 2013, respectively. On July 1, 2011, the Company entered into an employment agreement with a director of the Company, in connection with the acquisition of Brookside Mortgage, LLC (“Brookside”). The term of the original employment agreement was for two years, with automatic one-year extensions unless notice is given by either party. On November 1, 2012, the Companyagreedto revisethe employment agreement making the term at will with 60 days notice from either party and provided additional overrides based on production. The individual resigned as a director concurrent with the capital raise completed on February 5, 2013. The Company recorded total compensation expense of $10,412, $98,571, $66,271 and $139,187, for the three and nine months ended March 31, 2014 and March 31, 2013, respectively. Effective January 31, 2014, this individual resigned from all positions with the Company. On August 8, 2011, the Company entered into an employment agreement with a director of the Company in connection with the acquisition of Fidelity Mortgage Company (“Fidelity”). The term of the original employment agreement was for two years, with automatic one-year extensions unless notice is given by either party. The agreement provides that, for each full year of employment, a bonus equal to 12.5 basis points of the loan production and 50% of net profit of the Fidelity branch in excess of $500,000 earned will be paid to the individual. Bonuses are to be earned upon closing of each loan and paid on a fixed interval basis. On January 1, 2013, the Company amended the employment agreement to provide additional bonuses based on production and removed any bonus opportunity based on profitability. The individual resigned as a director concurrent with the capital raise completed on February 5, 2013. Further, effective January 31, 2014, the individual resigned from all positions with the Company. The Company recorded total compensation expense of $92,415, $474,421, $224,058 and $838,132 for the three and nine months ended March 31, 2014 and 2013, respectively. The Company leased an office space in a building that is 100% owned by this former employee. The terms of the operating lease under a non-cancellable lease agreement expire on September 1, 2015, and require a monthly rent of $21,720. Total rent paid for the office lease for the three months and nine months ended March 31, 2014 and 2013 were $0, $130,320, $65,161 and $130,320 respectively. Upon the resignation of this individual during the current quarter, the office lease was effectively terminated. 13 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Effective November 1, 2011, the Company entered into an employment agreement with a director of the Company, in connection with the Company’s acquisition of Iowa Mortgage Professionals, Inc. (“IMP”). The individual resigned as a director concurrent with the capital raise completed on February 5, 2013. The term of his original employment agreement was for two years, with automatic one-year extensions unless notice is given by either party. The agreement provides for an annual base salary of $120,000 plus abonus equal to 25% of the net profit earned by the Iowa branch in excess of $400,000 annual profits earned. On March 11, 2013, the Companyagreed to revisethe employment agreement making the term at will with 60 days notice from either party and provided additional overrides based on production. Effective January 31, 2014, this individual resigned from all of his positions with the Company. The Company recorded total compensation expense of $18,829, $98,920, $40,552 and $121,348 in bonus and over-ride commissions for the three and nine months ended March 31, 2014 and 2013, respectively. On March 29, 2012, a management company of which this individual is a principal provided a revolving line of credit to the Company in the amount of $100,000. The line of credit was unsecured, bears a 6% annual rate of interest and was due on March 20, 2013. Upon maturity in March 2013, the line of credit was not renewed. This individual is the principal of a third party processing company that provided processing services for loans funded in the Company’s Iowa branch through February 2014. The per file fees charged are believed to be under market pricing. The fees were paid by the borrower at closing and were not paid directly by the Company. Other Employees Effective January 1, 2013, the Company amended an employment agreement with the Vice President – Mountain Division. Under the new agreement, the term has been modified to at will with 60 days notice from either party. The employee is paid an annual salary of $95,000 and receives bonuses based on production. Additionally, the employee is eligible to receive 50% of the net profits of the Fidelity branch on annual net income in excess of $500,000. In January 2014, this individual resigned from his employment with the Company. The Company recorded total compensation expense of $42,325, $251,476, $89,255 and $409,635 for the three and nine months ended March 31, 2014 and 2013, respectively. Loan Receivable Loan receivable from a related party as of March 31, 2014 consists of: Original loan Balance due March 31, 2014 (Unaudited) Balance due June 30, Secured loans to NWBO Corporation (NWBO) $ $ $ Accrued interest due from NWBO - $ $ $ Less allowance for uncollectible amounts - - - $ $ $ The Company entered into two Commercial Security Agreements dated November 16, 2006 and February 16, 2007 (the “Security Agreements”) with NWBO securing the loan amount of $167,000 with 150,000 shares of the Company’s own common stock held by NWBO. On June 15, 2012, the Company renegotiated the Security Agreements with NWBO and agreed to amend (i) the annual interest rate on the Security Agreements from 9.25% to 6%, and (ii) the maturity date to September 30, 2013. The note was subsequently amended through February 14, 2014 and the Company is finalizing an extension of the note through October 15, 2014. The extension has not been executed. All other terms and conditions of the Security Agreement will remain the same. The balance due on the loan receivable from NWBO amounted to $88,898 as of March 31, 2014. The loan receivable is under collateralized by $83,236 based upon the fair value of 150,000 shares at the closing share price of $0.10 on May 1, 2014. The Company recorded interest income of $1,344, $4,033, $1,344, and $4,033 from the loan receivable from NWBO for the three and nine months ended March 31, 2014 and 2013, respectively. 14 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 6 – NOTES RECEIVABLE AND EMPLOYEE ADVANCES On December 1, 2010, the Company’s subsidiary, PSMI, formerly known as UCMC, executed a Promissory Note (“Note”) with an unrelated third party for a principal sum of $360,000. The principal and any unpaid interest are due and payable in full on December 1, 2016. Based on the inconsistent pattern of interest payments received by the Company in the past, there exists substantial doubt about the ultimate collectability of the Note. As such, the Company has reserved 100% of the outstanding balance as uncollectible. On December 31, 2010, PSMI executed a Letter of Repayment with three employees in the amount of $189,654 for funds advanced to them as a loan. These loans are unsecured, non-interest bearing and due on demand. Payments of these loans are made from the portion of commissions earned by these employees. If the employees’ employment is terminated for any reason, the loan outstanding will become due and payable in full or specific arrangements will be made. The Company has reserved all but approximately $11,000 for these 2010 advances. NOTE 7 – INTANGIBLE ASSETS Intangible assets consist of: March 31, (Unaudited) June 30, Intangible assets not subject to amortization: FHA "Full Eagle" Status $ $ Goodwill State Licenses $ $ Less: impairments - - Total $ $ Intangible assets subject to amortization: Customer list $ $ NWBO License $ $ Less: accumulated amortization ) ) Total $ $ Total Intangible Assets, net $ $ It is the Company’s policy to assess the carrying value of its intangible assets for impairment on a quarterly basis, or more frequently, if warranted by circumstances. During the current quarter, employees at certain offices resigned from their employment with the Company. Some of the intangible balances above relate to these offices. The Company is finalizing its transition with these offices which is expected to be completed during the fiscal fourth quarter. As such, the Company will assess the value of these intangibles as these transitions are finalized. It is possible that significant impairment charges relating to goodwill and or customer lists will be required during the quarter ending June 30 once these transitions are finalized. As of March 31, 2014, the balance of goodwill and other intangibles related to these offices amounted to approximately $2,045,000. 15 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The amount allocated for the purchase of the customer list as a result of its acquisitions of UCMC, Brookside, Founders, Fidelity, and IMP amounted to $495,023. The Company amortizes customer lists over a period of eight years. Amortization expense recorded for the three and nine months ended March 31, 2014 and 2013 was $21,581, $64,743, respectively. Amortization expense to be recognized for the years ending June 30, 2014 to 2019 is $86,325, $49,151, $47,209, $47,209, $47,209 and $35,490, respectively. On April 14, 2006, the Company entered into a five-year renewable license agreement with Nationwide By Owner, Inc. (“NWBO”), a Texas based company engaged in the business of providing proprietary technology to generate leads. The license agreement permits exclusive use of the technology to be used to generate leads for the origination of mortgage applications for submission to PSMI. The initial cost of the license was $150,000 paid in cash, and issuance of 150,000 shares of the Company’s common stock in favor of NWBO and its principals, at a fair value for consideration received of $674,999 on the date of issue. The total consideration for the cost of license amounted to $824,999. The Company is amortizing the cost of the license over 14 years, which is the initial five-year period of the agreement, plus three automatic three-year renewal terms. Amortization expense recorded for each of the three and nine months ended March 31, 2014 and 2013 was $14,732 and $44,196, respectively. Amortization expense to be recognized for each of the years ending June 30, 2014 through 2019 is $58,929 and for the year ending June 30, 2020 is $46,494. NOTE 8 – WAREHOUSE LINES OF CREDIT The Company has five warehouse lines of credit available as of March 31, 2014 for its funding of mortgage loans for a short term period. (i) On August 3, 2008, the Company entered into a warehouse line of credit agreement with a related party mortgage banker for up to $1,000,000 bearing an annual interest rate of 5%. On October 13, 2013, the warehouse line of credit was increased to $75,000,000 for the purpose of funding residential mortgage loans.The warehouse line of credit matures on October 10, 2014. The outstanding balance on this line of credit as of March 31, 2014 was $0; (ii) On June 11, 2009, the Company entered into a warehouse line of credit with a mortgage banker for up to $1,000,000 which was modified on June 19, 2012 to increase the credit line to up to $4,000,000. The annual interest rate on the line is Wall Street Journal Prime Interest Rate plus 1% with a floor of 5.75%. The warehouse line of credit matures on June 19, 2014. The balance outstanding on this line of credit as of March 31, 2014 was $0; (iii) On September 30, 2011, the Company entered into a warehouse line of credit with a mortgage banker for up to $500,000 which was modified on April 26, 2012 to increase the credit line up to $2,000,000. The annual interest rate is equal to Prime Interest Rate plus 2% and in no event less than 7% per annum. The warehouse line of credit matures on September 30, 2014. The outstanding balance on this line of credit as of March 31, 2014 was $0; (iv) On February 13, 2012, the Company entered into a warehouse line of credit with a mortgage banker for up to $500,000, unconditionally guaranteed for payment by its Executive Vice-President. On February 27, 2013 the agreement was modified to increase the line to $3,000,000.The unpaid balance on the line of credit bears an annual interest rate equal to prime plus 2% with a floor of 7%. The warehouse line of credit matures on September 30, 2014. The outstanding balance on this line of credit as of March 31, 2014 was $172,854; 16 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (v) On November 18, 2011, the Company entered into a “Repo” warehouse line of credit agreement with a related party mortgage banker for up to $5,000,000 bearing an annual interest rate of 5% for funding residential mortgage loans. Pursuant to the terms of the agreement, the Company could be required to repurchase the loan subject to certain terms and conditions. On October 13, 2013 the warehouse line of credit was increased to $75,000,000 and now matures on October10, 2014. The outstanding balance on this line of credit as of March 31, 2014 was $15,255,782. The lines of credit provide short term funding for mortgage loans originated by the branch offices. The lines of credit are repaid when the loan is sold to third party investors. The Company does not intend to hold and service the loans. The lines are used strictly to fund mortgage loans and not to provide operating funds for the Company. The Company had $15,428,636 in loans outstanding against the warehouse lines of credit as of March 31, 2014. Subsequent to March 31, 2014, approximately 90% of the loans outstanding on the credit lines have been purchased by investors. NOTE 9 – STOCKHOLDERS’ EQUITY AND ISSUANCES The Company’s capitalization at March 31, 2014 was 100,000,000 authorized common shares and 10,000,000 authorized preferred shares, both with a par value of $0.001 per share. Following is the status of the share based payment plans during the nine months ended March 31, 2014 and 2013: 2012 Stock Option/Stock Issuance Plan On December 12, 2011, the shareholders of the Company authorized and approved the 2012 Stock Incentive Plan (the “2012 Plan”) to issue up to 6,000,000 shares of common stock of the Company at $0.001 par value per share. The 2012 Plan became effective January 1, 2012. No awards will be granted under the 2012 Plan after the expiration of 10 years from the effective date, but awards previously granted may extend beyond that date. On July 1, 2013, the Company granted 125,000 options to an employee of the Company. The options vest equally over three years and were valued at $21,664 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 92.2%, three-year term and dividend yield of 0%. On July 8, 2013, the Company granted 250,000 options to an employee of the Company. The options vest equally over three years and were valued at $47,061 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 91.6%, three-year term and dividend yield of 0%. On September 5, 2013 the Company granted 325,000 options to various employees as a signing bonus. The options vest equally over three years and were valued at $78,663 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 97.8%, three-year term and dividend yield of 0%. On November 4, 2013, the Company granted 225,000 options as a signing bonus to three individuals. The options were granted under the 2012 Plan. The options vest equally over three years and were valued at $37,203 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 110.11%, three-year term and dividend yield of 0%. On November 4, 2013, the Company granted 125,000 incentive options to an employee. The options were granted under the 2012 Plan. The options vest equally over three years and were valued at $20,668 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 110.11%, three-year term and dividend yield of 0%. 17 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) On November 4, 2013, the Company issued 26,494 shares of stock to an employee and 39,741 shares of stock to a consultant (both of whom are directors) under the 2012 Plan in lieu of salary and cash compensation that were due these individuals for services provided the Company in October 2013. On February 20, 2014, the Company granted 250,000 incentive options to an employee. The options were granted under the 2012 Plan. The options vest equally over three years and were valued at $20,733 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 117.12%, three-year term and dividend yield of 0%. As of March 31, 2014, the Company has granted 2,823,338 shares of common stock or stock options valued at $863,845 to employees and consultants under 2012 Plan and3,176,662 common shares remained unissued and available for future issuances. Other Stock Issuances On January 31, 2012, the Company entered into an agreement with a consultant for providing investor relations and business advisory services and issued a total of 600,000 shares of common stock valued at $390,000, of which 50,000 shares were issued on February 2, 2012 and 550,000 shares were issued on March 8, 2012. On May 9, 2012, the Company entered into another agreement with the same consultant for business advisory services and issued 125,000 shares of common stock valued at $81,250. As part of the same contractual agreement dated May 9, 2012, the Company issued shares to two other consultants on May 16, 2012 totaling 850,000 shares. The common shares issued were valued at the contractual agreement dates of January 31, 2012 and May 9, 2012. The shares underlying these agreements were issued as follows: the Company issued 125,000 shares valued at $81,250 on April 30, 2012, 850,000 shares valued at $552,500 on June 4, 2012. On June 25, 2012, the Company issued 100,000 shares valued at $59,000 to another consultant. The common shares issued were valued at the closing share price on the date of closing of the transaction or at the fair value on the contractual agreement date. On July 15, 2012, the Company and the consultant mutually agreed to cancel the January 31, 2012 and May 9, 2012 agreements, and agreed to enter into a new consulting agreement dated July 16, 2012 for the issuance of 425,000 shares of common stock for providing business advisory and consulting services to the Company for a period of six months. On July 15, 2012, the Company and the consultant mutually agreed that the consultant will accept the remaining unvested common shares from the January 31, 2012 and May 9, 2012 contracts amounting to 434,492 common shares for a value of $82,670 instead of receiving 425,000 newly issued shares per the July 16, 2012 agreement. On August 17, 2012, the Company cancelled the unvested 637,498 shares of the 850,000 common shares issued to the two remaining consultants pursuant to the May 9, 2012 agreement and recorded the cancellation as a charge of $637 to common stock and additional paid in capital. The Company recorded a charge of $204,715 to additional paid in capital and reduced the prepaid expenses for the same amount upon cancellation of these two agreements. In July 2011, the Company commenced a private placement offering to raise capital up to $975,000 through the sale of up to 13 Units at $75,000 per Unit, with each Unit consisting of 100,000 shares of common stock and 100,000 warrants. The warrants issued in conjunction with the offering are exercisable at $1.00 per share and are exercisable starting on the closing date of the offering and expiring September 14, 2014. As of March 31, 2014, the Company had sold 1,234,328 shares to accredited investors and received cash proceeds of $925,738. Total common shares issued and outstanding under all stock plans at March 31, 2014 were 29,468,259. 18 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Warrant issuances Pursuant to short-term notes issued on February 12, 2014 and March 13, 2014, the Company issued warrants to purchase 454,000 shares of the Company’s common stock. The warrants were initially exercisable at $0.40 and included adjustments for certain events such as capital being raised at less than the initial exercise price. As part of the Preferred Stock issuance on April 1, 2014 (See Subsequent Events note), the exercise price was adjusted to $0.24. The warrants expire on February 12, 2019 and March 13, 2019. The fair value of the warrants was determined to be $36,490 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.88%, volatility of 135.0%, five year term and dividend yield of 0%. Since the warrants were issued in conjunction with the capital raise, no expense was recorded related to the warrants. Pursuant to the preferred stock transaction on February 5, 2013, and in accordance with the placement agent agreement, the Company issued warrants to purchase 1,140,000 shares of the Company’s common stock to the placement agent and its associates as placement fees in the above transaction. The warrants are exercisable at $0.44 and expire on February 5, 2018. The fair value of the warrants was determined to be $398,497 calculated using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.88%, volatility 130.21%, five-year term and dividend yield of 0%. Since the warrants were issued in conjunction with the capital raise, no expense was recorded related to the warrants. Pursuant to the terms of the private placement offering in July 2011, the Company issued to accredited investors 1,234,328 warrants to purchase 1,234,328 shares of common stock at an exercise price of $1.00. The warrants are exercisable at any time through September 14, 2014. The fair value of warrants was $412,169 calculated using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.20% to 0.51%, volatility between 119.07% to 182.59%, three-year term and dividend yield of 0%. Since the warrants were issued in conjunction with capital raise, no expense was recorded in the accompanying financial statements as of March 31, 2014. On March 25, 2010, the Company granted 2,000,000 warrants to the Chairman of the Board of Directors and 2,000,000 warrants to the former President of the Company for past services, at the exercise price of $1.00 per share for a five-year term. The Company has a total of 6,828,328 warrants outstanding as of March 31, 2014 at a weighted average exercise price of $0.86. NOTE 10 – INCOME (LOSS) PER COMMON SHARE The Company’s outstanding options and warrants to acquire common stock and unvested shares of restricted stock totaled 8,403,328 as of March 31, 2014. These common stock equivalents may dilute earnings per share. For the three and nine months ended March 31, 2014 and 2013, basic and diluted loss per share was the same as the effect of dilutive securities would have been anti-dilutive. Basic and diluted net income per share for the three and nine months ended March 31, 2014 and 2013 was calculated as follows: For the three months ended March 31, 2014 For the three months ended March 31, 2013 For the nine months ended March 31, 2014 For the nine months ended March 31, 2013 Basic Diluted Basic Diluted Basic Diluted Basic Diluted NUMERATOR Netloss available to common stockholders' $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) DENOMINATOR Weighted average common shares outstanding 29,468,259 29,468,259 Common stock issuable on exercise of warrants Total 29,468,259 29,468,259 Netloss per share $ ) $ ) $ ) $ ) $ ) $ ) $ ) $ ) 19 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 11 – COMMITMENTS Nationwide By Owners License The agreement between NWBO and the Company calls for the establishment of a National Processing Center for the collection, origination and tracking of the sales lead database. Upon completion of a National Processing Center, the Company has also committed to provide year-end bonuses under the license agreement which the parties can elect to take in cash, stock, or any combination of the two. Bonus cash will be calculated by multiplying the annual net profit of the National Processing Center by the following percentage rates: 15% for the initial five-year term of the license agreement, 20% for the first automatic renewal term, 25% for the second automatic renewal term, and 30% for the third automatic renewal term and all subsequent annual renewal terms. Should the parties elect to take all or part of the bonus in common stock, the number of shares awarded will be calculated according to the base value of the shares as defined in the agreement. No accrual has been recorded for the year-end bonuses because the National Processing Center has not been established. As agreed to by NWBO and the Company, the National Processing Center has been delayed indefinitely while NWBO rolls out its new product offering and strategy discussed below. Also, pursuant to the agreement with NWBO, the Company has committed to pursue obtaining, in good faith and diligently, the appropriate licenses to originate mortgages in all 50 states of the United States. Historically, the Company has not gathered data on the number of leads and loans closed, and commissions earned and paid, relating to the NWBO license since the branch offices are managed independently and may choose not to use these lead generating opportunities. Because some of the branches have taken advantage of the NWBO opportunity, management has recently begun tracking some of the results from those offices. Based on this limited information, management believes there are approximately 7% of the loans being derived from the NWBO signs. However, management believes this number could grow significantly based on the new strategy and product offering available to the Company. NWBO has dramatically evolved from their original model which focused solely on sale by owners. The revised model is now focused around a consumer-centric realtor model with a significant focus on mobile technology tools and social media marketing strategies. NWBO expanded its initial Smart Sign technology into a proprietary software called eNfoDeliveredTM , which is now a lead acquisition, lead development and lead delivery platform. A second proprietary software called Path2Sell SystemsTM was launched in August of 2013. These two platforms combine to provide PSMI access to the feature-rich toolkit of marketing tools mentioned above as well as training, administration and support. While helping to add to a loan origination pipeline, Path2Sell SystemsTM allows a much greater focus on tools deliverable in each lending center/branch; tools specific to create greater leverage with local realtor and home builder contacts. The Company has developed a method to measure the value of the NWBO license. The method is a computation based on revenue from new and existing branches and the incremental volume the NWBO license should generate for the Company’s existing and future branches. The computation is prepared each quarter. The computed value of the license is compared to the book value of the license at the end of each period to determine if there is any impairment in the carrying value of the license. The book value is determined by the original cost of the license less accumulated amortization as of the end of the period. The value of the license recorded on the balance sheet is at its book value. The book value of the license was less than the estimated computed value at March 31, 2014 and March 31, 2013. 20 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Employment agreements The Company entered into employment agreements with its officers and key employees to retain their services through the year ended June 30, 2014. The Company’s practice is to revise employment agreements as they become due to make the agreements at will requiring no more than 60 days termination notice by either party. The Company did recently renew the employment agreement for its Executive Vice President and Chairman which was renewed as a one year agreement. Lease commitments On April 8, 2013, the Company executed a five-year lease on approximately 4,000 square feet of office space for its corporate office location in Oklahoma City. The lease requires an initial deposit of $90,000 for build out of the office space and a monthly lease payment of $8,132 in year one, increasing to $8,636 in year five. The Company leases office space for its branches and property and equipment under cancellable and non-cancellable lease commitments. The current monthly rent for office premises and property and equipment is $57,192. The leases expire between September 2014 and July 2018. Total rent expense recorded for the three and nine months ended March 31, 2014 and 2013 was $190,674, $730,820, $199,531 and $623,084, respectively. Total minimum lease commitments for branch offices and property and equipment leases at March 31, 2014 are as follows: For the year ended June 30, Amount $ Total $ NOTE 12 – FAIR VALUE MEASUREMENTS The Company uses a hierarchy that prioritizes the inputs used in measuring fair value such that the highest priority is given to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).The three levels of the fair value hierarchy are described below: Level 1 Inputs to the valuation methodology are unadjusted quoted prices for identical assets or liabilities in active markets that the Company has the ability to access. Level 2 Inputs to the valuation methodology include: ● Quoted prices for similar assets or liabilities in active markets; ● Quoted prices for identical or similar assets or liabilities in inactive markets; ● Inputs other than quoted prices that are observable for the asset or liability; ● Inputs that are derived principally from or corroborated by observable market data by correlation or other means. If the asset or liability has a specified (contractual) term, the Level 2 input must be observable for substantially the full term of the asset or liability. Level 3 Inputs to the valuation methodology are unobservable and significant to the fair value measurement. 21 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) The asset’s or liability’s fair value measurement level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. Valuation techniques used maximize the use of observable inputs and minimize the use of unobservable inputs. See Note 1 for discussion of valuation methodologies used to measure fair value of investments. The valuation methodologies described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Company believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement at the reporting date. Other than cash, which is determined using Level 1 inputs, andintangible assets, which were determined using Level 3 inputs,the fair value of the assets and liabilities was determined using Level 2 inputs. The carrying amounts and fair values of the Company’s financial instruments at March 31, 2014 and June 30, 2013 are as follows: March 31, 2014 (Unaudited) June 30, 2013 Carrying Amount Fair Value Carrying Amount Fair Value Financial assets: Cash and cash equivalents $ Restricted cash Accounts receivable Loans held for sale Prepaid expenses Loan receivable Intangible assets Financial liabilities: Accounts payable $ Warehouse line of credit Short term notes payable Preferred dividends payable Accrued liabilities NOTE 13 - INDUSTRY RISKS The mortgage industry has gone through a significant change over the past four years. Foreclosures have caused a credit tightening, making qualifying for loans more difficult for many borrowers. The Company has not experienced credit losses because the Company either has sold the loan prior to or shortly after closing or simply does not fund the loans they originate. The U.S. housing market as a whole has undergone a significant contraction with lenders and investors tightening their credit standards, making the mortgage origination volumes decrease. The historically low rates that the industry experienced during most of 2012 and 2013 had generated a significant volume of refinance business. In June of 2013, the rates increased noticeably which has led to less refinance business and more competitive pricing pressures for the remaining lenders. The impact of the changing rate environment on the Company’s operations has directly impacted the Company’s volume and gross revenue in the most recently completed quarter. In addition, the mortgage industry is experiencing significant regulatory changes which began during 2011 and are continuing through 2014 and beyond, requiring mortgage brokers to significantly modify their operations or seek out merger or sale opportunities in order to comply with the new regulations. Although the Company is trying to combat these issues through various cost adjustments and recruiting of new production, the future impact of these initiatives cannot be determined with any certainty. 22 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 14 - CONCENTRATIONS Concentration of Customer The Company entered into two warehouse line of credit agreements with a mortgage banker whose Executive Vice President is a member of the Board of Directors of the Company, for up to $75,000,000 each, bearing annual interest rates of 5% each, for funding residential mortgage loans. Per the terms of the agreements, the Company could be required to repurchase the loans subject to certain terms and conditions. The outstanding combined balance on these two warehouse lines of credit as of March 31, 2014 was $15,255,782. Subsequent to March 31, 2014, approximately 90% of the loans outstanding on the credit lines have been purchased by investors. Historically, the Company has recorded a significant portion of its total revenues from one investor, who is a related party. In October 2013, the Company began funding loans on its delegated platform which includes delivery options to multiple investors. This has significantly deceased the reliance on any one investor. As an example, for the three months ended March 31, 2014, approximately 35% of all loans funded were sold to this related party investor, while the balance of loans sold were delivered to approximately ten other investors. It is anticipated that as the Company continues to expand its delegated platform and increases its approvals from additional investors, concentrations among any one investor will continue to decrease. Concentration of Credit Risk The Company maintains its cash in bank and financial institution deposits that at times may exceed federally insured limits. The Company has not experienced any losses in such accounts through March 31, 2014.As of March 31, 2014, the Company’s bank balances in some instances exceed FDIC insured amounts. NOTE 15 – SUBSEQUENT EVENTS Issuance of Preferred Stock On April 1, 2014, the Company entered into a Stock Purchase Agreement (the “SPA”) providing for the issuance and sale of $1,800,000 of the Company’s Series C 6% Convertible Preferred Stock (1,800 shares) at a purchase price of $1,000 per share (the “Series C Preferred Stock”) and $1,400,000 of the Company’s Series D 6% Convertible Preferred Stock (1,400 shares) at $1,000 per share (the “Series D Preferred Stock”). The closing of the SPA occurred on April 1, 2014, with the 1,800 shares of Series C Preferred Stock being sold to LB Merchant PSMH-2, LLC, an entity managed by Michael Margolies, a director and principal shareholder of the Company, and the 1,400 shares of Series D Preferred Stock being sold to two institutional investors and an individual affiliated with one of the institutional investors (each, individually a “Purchaser” or, together, the “Purchasers”). Each share of Series C Preferred Stock and, subject to certain limitations, each share of Series D Preferred Stock is convertible into a number of shares of common stock of the Company (“Common Stock”) equal to the quotient of (i) $1,000 (subject to adjustment for stock splits, stock dividends, recapitalizations, and the like) plus the amount of accrued but unpaid dividends, divided by (ii) the conversion price then in effect. The initial conversion price is $0.08, subject to adjustment. If all of the shares of Series C Preferred Stock and Series D Preferred Stock were converted at the present conversion price, the Company would be obligated to issue 40,000,000 shares of Common Stock to the holders of the Series C Preferred Stock and Series D Preferred Stock subject to certain limitations with respect to the Series D Preferred Stock. The holders of Series C Preferred Stock and Series D Preferred Stock are entitled to certain voting rights designated in the certificates of designations for the two series. Holders of the shares of Series C Preferred Stock and Series D Preferred Stock are entitled to receive cumulative cash dividends at the rate per share (as a percentage of the stated value per share) of 6% per annum, payable quarterly in arrears on April 15, July 15, October 15 and January 15, beginning on July 15, 2014. The closing of the SPA occurred on April 1, 2014. Pursuant to the provisions of the Certificates of Designation for the Series A Preferred Stock and Series B Preferred Stock regarding adjustments in conversion price, because the Company issued and sold additional shares at a price below the initial conversion price of the Series A Preferred Stock and Series B Preferred Stock, the conversion price was adjusted to $0.24 per share. After this adjustment to the conversion price of the Series A Preferred Stock and Series B Preferred Stock, the Series A Preferred Stock and Series B Preferred Stock would convert into a total of 24,782,609 shares of Common Stock (adjusted from 14,250,000). 23 PSM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Littlebanc Advisors, LLC, an associate of Wilmington Capital Securities, LLC (the “Placement Agent”) acted as exclusive placement agent for the offering. In accordance with the placement agent agreement for the offering, warrants to purchase 3,200,000 shares of Common Stock (the “Warrants”) were issued to the Placement Agent and its associates as placement fees in the above transaction. The Warrants are exercisable at $0.088 and expire on April 1, 2019. In addition to the Warrants, the Company will pay $256,000 to the Placement Agent as placement agent fees. The SPA, the form of the Warrants, and the Certificates of Designations with respect to the Series C Preferred Stock and Series D Preferred Stock were filed as exhibits in the Company’s report on Form 8-K filed with the SEC on April 3, 2014. Repayment of short-term financing On April 2, 2014, the Company repaid $750,000 of short-term bridge notes, plus interest earned as of that date. $135,000 of notes was contributed as part of the Series C Preferred Stock offering described above. Sale of Assets On April 8, 2014, the Company sold assets with a net book value of approximately $44,000. The consideration received was 210,500 shares of PSM Holdings, Inc. common stock, which the Company intends to return to the treasury. Amendment to Certificate of Incorporation As a result of the issuance of the shares of Series C Preferred Stock and Series D Preferred Stock described above, and the restating of the conversion price of the Series A Preferred Stock and Series B Preferred Stock, the Company does not have sufficient shares of Common Stock to reserve for 130% of the shares issuable upon conversion of the Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, and Series D Preferred Stock as required in the SPA and the original SPA. Pursuant to the terms of these argreements, the Company is required to amend its Certificate of Incorporation to increase the number of authorized shares of Common Stock within 60 days following closing of the SPA to provide sufficient reserved shares. On April 16, 2014, the board of directors, by unanimous written consent, approved an amendment (the “Amendment” ) to the Certificate of Incorporation of the Company increasing the total common shares authorized from 100,000,000 to 150,000,000, par value $.001 per share. On April 18, 2014, the Company filed a preliminary proxy statement with the Securities and Exchange Commission disclosing the Amendment and the Company's desire to solicit votes from existing shareholders to approve the Amendment. The Company has since filed an amended preliminary proxy statement and will file a definitive proxy statement upon completion of the review process. Stock Option Grants On April 16, 2014, the Company granted 1,835,000 incentive options to employees. The options were granted under the 2012 Plan. The options vest equally over three years and were valued at $144,134 using the Black-Scholes option pricing model using the assumptions of risk free discount rates of 0.33%, volatility 142.99%, three-year term and dividend yield of 0%. 24 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations Management’s Discussion and Analysis of Financial Condition and Results of Operations analyzes the major elements of our balance sheets and statements of income.This section should be read in conjunction with our Annual Report on Form 10-K for the year ended June 30, 2013, and our interim financial statements and accompanying notes to these financial statements filed with this report. Overview PSM Holdings, Inc. (the “Company” or “PSMH”) originates mortgage loans funded either directly off our warehouse lines of credit or through brokering transactions to other third parties. Approximately 90% of our mortgage origination volume is banked off of our current warehouse lines. We have relationships with multiple investors who purchase the loans funded on our warehouse lines. All of our lending activities are conducted by our subsidiary, PrimeSource Mortgage, Inc. (“PSMI”). Historically, a significant portion of our business has been referral based and purchase orientated (versus refinance). The Company does not directly participate in the secondary markets and further does not maintain a servicing portfolio. Approximately 75% of total loan applications are generated from business contacts and previous client referrals. Realtor referrals and other lead sources like Costco and NWBO account for the balance of loan applications. We have retail offices located around the United States from which we derive revenue from the loan origination volume from these offices.We are able to leverage the Company’s warehouse lines of credit relationships with related parties in order to provide us the funding capacity to support our anticipated growth.PSMI is licensed in 27 states and operates out of approximately 23 offices around the country. Current Environment Regulatory changes from Federal and State authorities have placed a significant amount of pressure on mortgage companies across the United States. The regulatory changes have applied operational pressure for deeper and more disciplined internal processes, limitations on loan officer compensation and increased compliance requirements all making it difficult for small to mid market mortgage firms to operate profitably as independent businesses. This dynamic has spurred consolidation in the industry as many firms feel the need to join larger more established platforms. This industry shift has left the remaining mortgage businesses forced to either make the financial investments in their business to operate in today’s environment or become part of a more stable, mature operation that is better suited to compete in a contracting market. Further, since the middle of June 2013, interest rates on mortgages have experienced a significant increase and industry wide volumes have decreased significantly. The increase in rates has directly impacted the refinance business and has led to the market for purchase business being extremely competitive. In addition to the reduced volumes, most of the industry has experienced declining origination margins. The Company cannot predict with certainty that margins and or origination volumes will return to the levels experienced prior to June of 2013. The following table represents a production matrix reflecting our past production by number of Loans Closed and Dollar Volume: Nine Months Ended March 31, Number of Loans Closed Dollar Production Strategy For Growth Over the last year, weembarked on a strategy to become a national lending platform that we anticipate other small to medium sized brokers and lenders will want to join as they face challenges due to the changing regulatory environment and mounting competitive pressures on their businesses. Quite simply, we want to be the destination they think of first when they are considering a move. We have taken steps to prepare our platform in order to support our anticipated growth. Specifically, we have completed our capital raise, hired additional experienced management, strengthened and improved our corporate governance, obtained additional state licensing in key markets, implemented programs where our stock is an attractive currency for recruiting and implemented reporting metrics and management analysis tools tohelp us better manage our business. Further, we continue to evaluate additional opportunities to monetize our origination volume by participating in such things as service release premium and gain on sale in the secondary markets. 25 We are one of ten approved lenders designated as preferred mortgage lenders on the Costco Mortgage Services Platform (the “MSP”) that began in January 2010, and is operated and managed by First Choice Bank.Our office in Newport Beach, CA has loan originators dedicated to servicing this platform. We intend to significantly increase the number of states we are obtaining Costco leads in during the calendar year 2014. We believe we have committed the appropriate resources in terms of monetary and human capital to position us as a leading lender on this platform. As a result of the market consolidation in the mortgage banking industry, we continue to recruit and onboard new entities, as well as work with existing offices to increase their loan originators, locations and production.During the nine months ended March 31, 2014, we added a total of 6 locations through onboarding of other mortgage operations. We will continue to recruit loan originators and existing mortgage banking or broker operations as we believe our current infrastructure can support a significant scaling of our operations without the need for additional resources or capital. Results of Operations Three and Nine Months Ended March 31, 2014 We reported a net loss of $(1,880,182) and $(4,621,812) for the three and nine months ended March 31, 2014 compared to a net loss of $(1,419,695) and $(975,213) for the comparable periods in the prior year.The increased loss was a direct result of lower production volumes, decreased revenue and increases in both fixed and variable compensation. The Company has taken certain measures to more closely align costs with the current and anticipated productions levels. Additionally, the Company continues to actively recruit new operations and loan officers to its platform in an effort to increase production and revenue. Revenues Our total revenues decreased by $(2,124,711) or 47.8% to $2,323,858 for the three months ended March 31, 2014, as compared to $4,448,569 for the three months ended March 31, 2013. Our total revenues decreased by $(6,391,207) or 39.3% to $9,886,133 for the nine months ended March 31, 2014 compared to $16,277,340 for the nine months ended March 31, 2013. For the current nine-month period, our origination dollar volumes decreased by $206,973,070 compared to the prior year. This decrease is due, in part, to the departure of three of our larger lending centers during January and February of 2014. Additionally, as the entire market experienced reduced origination volumes, competitive pricing pressure increased which directly reduced yield spreads in the current period. We believe these competitive pressures and depressed origination volume are likely to continue through the remainder of calendar 2014. We anticipate that our recruitment of additional operations in key markets across the country will help offset the declines we are currently experiencing. However, there is no assurance that we will be successful in these efforts and our operating results may continue to decline. Operating Expenses Our total operating expenses decreased by $(1,725,193) or 29.0% to $4,223,358 for the three months ended March 31, 2014 as compared to $5,948,551 for the prior year period. For the nine months ended March 31, 2014, operating expenses amounted to $14,579,278, a reduction of $2,773,327 or 16.0% from the prior nine months in which operating expenses amounted to $17,352,605. Our largest single operating cost is compensation, both in terms of fixed salaries and wages and commissions paid on closed loans. During both the three and nine month periods ended March 31, 2014, salaries and commissions as a percentage of revenue increased significantly to 82.5% and 81.5% compared to 71.8% and 64.2% for the three and nine month periods ended March 31, 2013, respectively. This increase as a percentage of total revenue is directly associated with both increased personnel costs associated with our new delegated platform as well as the newer rules surrounding loan originator compensation in which the loan originators get paid a fixed fee per loan regardless of the profitability of that loan. In the current periods, the competitive landscape was such that overall margins on closed loans were lower yet compensation paid on those loans was unchanged compared to the prior year. We are aggressively looking at modifications to our current compensation structure that would more closely align our compensation and overhead to the future expected origination volume and to industry norms. 26 Depreciation and amortization expense increased by $15,629 to $76,358 for the three months ended March 31, 2014, and increased by $39,741 to $223,041 for the nine months ended March 31, 2014. This is attributed to a higher balance of fixed assets compared to the prior period. Non-operating Income (Expense) Our total non-operating income was $19,318 and $71,333 for the three months and nine months ended March 31, 2014 as compared to non-operating income of $80,287 and $100,052 in the same periods in the prior year. In all periods presented, sponsorship income for the Company’s annual conference is the largest contributor to other income. The timing of the receipt of the sponsorship income varies between the quarters it is received. In the current three month period, the Company recorded non-operating expense related to a loss recorded on retired assets in the amount of $(18,628). Liquidity and Capital Resources Our cash and cash equivalents were $186,170 as of March 31, 2014. In addition, we have cash of $902,989 that is restricted as collateral against various state licensing bonds or is in escrow for ongoing renovation loans. As shown in the accompanying consolidated financial statements, we recorded a net loss of $(4,621,812) for the nine months ended March 31, 2014, compared to a net loss of $(975,213) for the comparable period in the prior fiscal year. Our current liabilities exceeded our current assets by $1,658,442 at March 31, 2014. In October of 2013, we closed our first loans as a full correspondent lender on our delegated platform. This means that we performed all of the back office functions beyond the origination, essentially delivering a closed loan to the ultimate investor. In February 2014, we rolled out our delegated platform to all of our offices. We estimate that during the most recently completed quarter approximately 50% of our loans were delivered as a full correspondent lender. We anticipate that greater than 90% of our loan volume in future quarters will go through our delegated platform. It is anticipated that operating as a full lender delivering closed loans to investors will increase our profitability per loan and improve our ability to recruit additional operations currently operating in a similar manner. There are no assurances that we will be successful in rolling out our fully delegated platform throughout our entire Company, or that we will be able to successfully recruit additional profitable mortgage operations to join our platform. If we are unsuccessful in these initiatives, our revenue and profitability may continue to decline and we may not have enough capital to continue to implement our growth plans. Further, we may be required to raise additional operating capital which would require the issuance of additional equity securities which would dilute our current shareholders. There are no assurances we would be successful in raising additional capital and as such, our business could fail. Operating Activities Net cash used in operating activities for the nine months ended March 31, 2014 was $(4,407,428) compared to net cash used in operating activities of $(201,792) for the nine months ended March 31, 2013. In the current nine-month period, our net loss of $(4,621,812) was the single largest contributing factor to the cash used by operating activities. Other significant items impacting cash used by operating activities were pay down of accrued liabilities in the amount of $(755,931), increase in prepaid expenses and reduction of employee advances of $(144,822) and $11,789, respectively offset somewhat by collection of accounts receivable of $368,497 and an increase in accounts payable of $319,247. Current period operating activities were also impacted by an increase in the cash held in escrow for project costs related to 203K renovation loans. In the prior period, net loss of $(975,213) was a significant contributor the cash used in operating activities. The other largest contributing factors to cash used in operating activities were a write-off of notes receivable and employee advances totaling $484,192, collection of accounts receivable of $333,476, paydown of accounts payable and accrued liabilities of $(460,995), a reduction of prepaid expenses of $126,063 and expense related to stock transactions issued to employees and consultants of $108,693. 27 Investing Activities Net cash used in investing activities for the nine months ended March 31, 2014, was $(219,766) resulting almost entirely from cash used to purchase property and equipment of $(208,425). Increase in security deposits for new offices also resulted in $(11,341) of change in cash. For the nine months ended March 31, 2013 net cash used in investing activities amounted to $(48,603) resulting from cash used for purchase of property and equipment amounting to $(42,929) and cash paid for security deposits of $(5,674). We do not currently have material commitments for capital expenditures and do not anticipate entering into any such commitments during the next twelve months. Financing Activities Net cash provided by financing activities for the nine months ended March 31, 2014 was $700,735 consisting of cash paid for preferred dividends amounting to $(256,500) and cash received from short term financing of $957,235. Net cash provided by financing activities in the prior year period was $5,072,035 consisting of cash received from sale of preferred stock $5,700,000 net against transaction fees incurred in the stock transaction totaling $(527,965). In addition, the company made repayments on loanstotaling $(100,000) in the prior year period. As a result of the above activities, we experienced a net decrease in cash of $(3,926,459) for the nine months ended March 31, 2014. Our ability to continue as a going concern is still dependent on our success in recruiting profitable and stable mortgage businesses, expanding the business of our existing branches, and reducing our current expense structure proportionate to the volumes we are currently experiencing and that are expected to continue for the foreseeable future. Critical Accounting Policies and Estimates Management’s discussion and analysis of its financial condition and results of operations are based upon our consolidated financial statements, which have been prepared in accordance with United States generally accepted accounting principles.Our financial statements reflect the selection and application of accounting policies which require management to make estimates and judgments. (See Note 1 to our consolidated financial statements, “Summary of Significant Accounting Policies”).We believe that the following paragraphs reflect accounting policies that currently affect our financial condition and results of operations: Share Based Payment Plan Under the 2012 Stock Incentive Plan, the Company can grant stock or options to employees, related parties, and unrelated contractors in connection with the performance of services provided to the Company by the awardees. The Company uses the fair value method to account for employee stock compensation costs and to account for share based payments to non-employees. Revenue Recognition Our revenue is derived primarily from revenue earned from the origination of mortgage loans that are funded by third parties. Revenue is recognized as earned on the earlier of the settlement date or the funding date of the loan.In addition, we receive supplemental compensation from our warehouse line providers based on achieving certain production levels which we recognize as revenue when the loans are sold off the warehouse lines. Recent Accounting Pronouncements The Company has evaluated the possible effects on its financial statements of the accounting pronouncements and accounting standards that have been issued or proposed by FASB that do not require adoption until a future date, and that are not expected to have a material impact on the consolidated financial statements upon adoption. 28 Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, revenues, result of operations, liquidity, capital expenditures or capital resources. Item 3.Quantitative and Qualitative Disclosures about Market Risk Not required under Regulation S-K for “smaller reporting companies.” Item 4.Controls and Procedures Evaluation of Disclosure Controls and Procedures Under the supervision and with the participation of our management, including our principal executive officer, who is also our principal financial officer, we conducted an evaluation of the effectiveness of our disclosure controls and procedures, as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), as of the end of the period covered by this report (the “Evaluation Date”).Based on this evaluation, Kevin Gadawski, our principal executive officer and principal financial officer, concluded as of the Evaluation Date that our disclosure controls and procedures were effective such that the information relating to PSM Holdings, Inc., including our consolidated subsidiaries, required to be disclosed in our SEC reports (i) is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and (ii) is accumulated and communicated to the Company’s management, including our principal executive officer and principal financial officer or persons performing similar functions, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control Over Financial Reporting We regularly review our system of internal control over financial reporting and make changes to our processes and systems to improve controls and increase efficiency, while ensuring that we maintain an effective internal control environment. There were no changes in our internal control over financial reporting during the quarter ended March 31, 2014, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. PART II - OTHER INFORMATION Item 1A. Risk Factors During the three and nine months ended March 31, 2014, we incurred significant losses due to a variety of factors such as increased interest rates and a downturn in refinancing activities, which has impacted production and revenues. Unless we are able to reverse or mitigate the losses through onboarding profitable operations, becoming a full correspondent lender, and restructuring compensation arrangements with management and loan originators, we may not be able to be profitable or to continue operations under our current operating model. Operating losses as reported in our current financial statements will make it more difficult to attract and onboard additional mortgage operations. If we are unable to onboard a significant number of new profitable operations, we may not generate sufficient revenues to continue current operations. There are no assurances that we will be successful in modifying our current process to become a full correspondent lender throughout our entire Company, that we will be able to successfully recruit additional profitable mortgage operations to our platform, or that we will be able to successfully modify our current cost structure. If we are unsuccessful in these initiatives, our revenue and profitability may continue to decline and we may not have enough capital to continue to implement our growth plans. Further, we may be required to raise additional operating capital which would require the issuance of additional equity securities which would dilute our current shareholders. 29 See also “Item 1A – Risk Factors” as disclosed in Form 10-K for the year ended June 30, 2013, as filed with the Securities and Exchange Commission on September 30, 2013. Item 6.Exhibits Rule 13a-14 Certification by Principal Executive Officer and Principal Financial Officer Section 1350 Certification of Principal Executive Officer and Principal Financial Officer INS XBRL Instance Document SCH XBRL Taxonomy Extension Schema Document CAL XBRL Taxonomy Extension Calculation Linkbase Document DEF XBRL Taxonomy Extension Definition Linkbase Document LAB XBRL Taxonomy Extension Label Linkbase Document PRE XBRL Taxonomy Extension Presentation Linkbase Document SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PSM HOLDINGS, INC. Date: May 20, 2014 By: /s/ Kevin Gadawski Kevin Gadawski, President & CFO (Principal Executive and Financial Officer) 30
